Title: From Thomas Jefferson to Richard Fitzhugh, 14 February 1809
From: Jefferson, Thomas
To: Fitzhugh, Richard


                  
                     Dear Sir 
                     
                     Washington Feb. 14. 09
                  
                  I recieved two days ago your favor of the 11th. and immediately applied at the War office, where the former application had been made, to know if the place were still vacant which Genl. Dearborne had proposed for your son. but he informed me that after keeping the place open as long as the necessary service of the office would admit, he had been obliged to fill it. this passed I believe upwards of a year ago.   I am happy however to be able to propose what I deem a much better birth for your son. there is at present a vacant Cadet’s place, to which I can name him. the allowance to a Cadet is 10. D. a month & two rations a day. they are stationed at the military school, where there are excellent professors, and they get a compleat education in Mathematics & French. such only are recieved as have had a common English education, & they may come I believe as young as 14. or 15. years of age. from this corps of Cadets are appointed the officers of artillery & engineers. genius & spirit are what is looked for among those selected. you can consider which of your sons would be most likely to succeed in this line, and send me his Christian name immediately, as Genl. Dearborn leaves us in a few days. the school is now kept at Westpoint in New York. but there is a bill before Congress for removing it to this place. I shall be glad to hear from you without delay, & with my respects to mrs. Fitzhugh salute you with friendship & respect.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. had you not better get on your horse immediately & come here and settle the matter before Genl. Dearborne goes away. a letter may be delayed on the road. perhaps this may be so.
                  
               